Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-17, and 19-24 have been considered but are not convincing in light of the newly applied prior art.
Regarding claims 23 and 24.  Claim 23 seems to be claiming “a coupling component disposed in the container wall and configured to connect at least one of two end regions of the optical waveguide to the coupling component” but stops short of actually reciting that coupling component.  Claim 24 recites a requirement for the placement of the optical waveguide is “at least partially on or is integrated at least partially into the container wall or into a coating of the container wall.  Given the breadth of these recitations, it is maintained that Emerson teaches such limitations. 
The Applicant is encouraged to positively recite more structure about their coupling component and optical waveguide and its proximity to other pieces of the device.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5-8, 10-17, 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Emmerson et al. (WO 2017/098208) in view of Lovseth et al. (2004/0197050) and in further view of Farr (US 2005/0185900).
With regard to claims 1, 23, and 24 Emmerson et al. teach the use of optical sensors that are used widely in many industries for measuring properties of liquids, gases, and solids.  Emmerson teach the monitoring of a bioreactor process wherein the sensor is required to be submerged in the product throughout the process. (Page 1) within a container (I.e., reactor vessel (5)) (Page 1)(Page 10).

A signal generating unit (26)
A receiving unit capable of receiving an optical output from the waveguide and converting the optical signal into an electrical output signal (28)(Page 7)(or microprocessor 2a capable of processing the received signal and interpret the resulting data in order to produce control signals).
An evaluating unit (i.e., controller 2, Page 10 used with microprocessor (2a) programmed with software) capable of determining at least one one process variable based upon the electrical output signal,
Wherein a subsection of the optical waveguide is disposed within the container and allow for direct interaction with the medium (Figure 3)(Claim 27).
Emmerson et al. teach optical properties such as “scattering, optical loss, and refractive index (Page 1)(Figure 1).  Emmerson et al. further teach the capability of their device to be single mode or multimodal optical propagation (Page 8 and incorporates by reference WO 2006/008447 and WO 2006/008448).
Emmerson et al. further teach wherein the container wall includes a window transparent (16) to the optical input signal and optical output signal (i.e., On page 6 (lines 22-25) of Emmerson it is taught that their sensing element can receive incoming light via the waveguide and output it for detection after filtering, from which a parameter or characteristic of the fluid can be derived…and that the sensing window is created over the filter), and wherein at least one of two end regions of the optical waveguide is connected or connectable to a lens system (given there is no positively recited structure present, Emmerson’s teaching is interpreted as being “connectable” to a lens system (also it should be noted that a lens system is not presently required by this claim).

Lovseth et al. teach that their FBGs are capable of determining any physical quantity that could change the effective index or length of the optical fiber, for instance, acoustic/static pressure, force, temperature or strain [0011].
It would have been obvious for a person of skill in the art at the time the invention was made to have used the FBG group of Lovseth et al. within the device of Emerson et al. as Lovseth et al. encourages that their device’s components provide for high resolution in the measurand and also a gradient of the measurand. 
With regard to claim 1, 23, and 24, Neither Emerson or Loveseth teach the lens system and window as claimed.  
Farr (US 2005/0185900) teach an integrated optical device wherein their optical window can allow an optical signal to pass in and out and further which can be configured so that a lens/lenses are disposed outside of it [0006].
It would have been obvious for a person of skill in the art at the time the invention was made to have used the window and lens of Farr et al. within the device of Lovseth et al. and Emerson as Farr encourages that in some cases, the window is part of the housing, which in other cases the window is a separate component positioned within an opening defined by the housing.  In either case, the housing and window cooperate with the header to define a hermetic closure [0005] while also implementing desired optical effects with respect to the optical signals transmitted and received by such optical components [0035].
With regard to claims 2 and 3, Emmerson et al. teach the optical waveguide includes a core and a cladding that at least partially surrounds the core, wherein the cladding material has a lower index of refraction than does the core (Page 6 line 28-36)(Page 7 lines 1-28).

With regard to claim 6, Emmerson et al. teach the use of a layer overlying the waveguides sensing region (Page 3 lines 11-16).
With regard to claims 7-8 and 12, Emmerson et al. teach such a capability for an end of the optical waveguide to extend out of the container in that Emmerson’s window (16) is interpreted as capable of connecting the inside of the container to the outside and allowing for sampling (Page 6 lines 6-27 Page 8).
With regard to claim 10, Emmerson et al. teach that their device is further capable of being arranged at least partially on a substrate(12).
With regard to claim 11, Emmerson et al. teach the substrate is capable of being at least a portion of the container wall (figure 3).
With regard to claim 13, Emmerson et al. teach their device is capable of converting photoelectric information (28)(Page 7)(or microprocessor 2a capable of processing the received signal and interpret the resulting data in order to produce control signals).
With regard to claim 14, Emmerson et al. teach that the signal generating unit, receiving unit, or evaluating unit are capable of being disposed outside the container (Figure 5). 
With regard to claim 15, Emmerson teach various such a control systems.(Figure 5 lines 10-36).
With regard to claim 16 Emmerson et al. teach disposable containers (Page 10 line 15).
With regard to claim 17, Emmerson teach the medium including a gas such a steam (claim 29).
With regard to claims 19-22 and their intended use limitations (i.e., “embodied to determine…”, “at a power…”) the device of Emmerson et al. is interpreted as being capable of performing these intended uses absent a positive recitation of structure in the claims. 

With regard to claim 24, Applicant’s recitation of “is disposed at least partially on” is extraordinarily broad and somewhat relative (i.e., what is “on” mean?) and as a result the prior art combination above is interpreted as teaching this as anything inside Emerson’s construct is also “on the container wall” if oriented in such a way.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        7/12/2021